NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
PAUL M. DEAN, JR.,
Plaintiff-Appellant,
V.
UNITED STATES,
Defendan,t-Appellee.
2010-5113
Appeal from the United States Court of Federal Claims in
case n0. 09-CV-392, Judge Margaret M. Sweeney.
ON MOTION
0 R D E R
Paul M. Dean, Jr. moves to reinstate his appeal.
Up0n consideration thereof
IT ls 0RDERED THAT:
The c0urt’s July 14, 2010 dismissal order will be va-
cated, the mandate will be recalled, and the appeal will be

DEAN V. US
2
reinstated if Dean files his brief within 21 days of the
date of this 0rder.
FoR THE CoURT
 2 0  /s/ J an Horbaly
Date
ccc Michael D.J. Eisenberg, Esq.
John S. Groat, Esq.
s19
J an Horbaly
Clerk
"es2'afShl%sa"“
AUG 42 0 2010
.lAN HORBALY
CLERK